 




EXHIBIT 10.2

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of December 1,
2019 (the “Effective Date”), between Aspen Group, Inc., a Delaware corporation
(the “Company”), and Robert Alessi (the “Executive”).




WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s Services (as defined),
information concerning proposed new Services, market feasibility studies,
proposed or existing marketing techniques or plans (whether developed or
produced by the Company or by any other person or entity for the Company), other
Confidential Information, as defined in Section 9(a), and information about the
Company’s executives, officers, and directors, which necessarily will be
communicated to the Executive by reason of his employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key,
relationships with vendors, and Students and Professors, each, as defined below,
whether actual or prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and




WHEREAS, the Company desires to employ the Executive and to ensure the
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that he (i) is not subject to any non-solicitation or
non-competition agreement affecting his employment with the Company, (ii) is not
subject to any confidentiality or nonuse/nondisclosure agreement affecting his
employment with the Company, and (iii) will bring to the Company no trade
secrets, confidential business information, documents, or other personal
property of a prior employer.








1







--------------------------------------------------------------------------------

 




2.

Term of Employment.




(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of three years commencing as of
the Effective Date (such period, as it may be extended or renewed, the “Term”),
unless sooner terminated in accordance with the provisions of Section 6.  The
Term shall be automatically renewed for successive one-year terms unless notice
of non-renewal is given by either party at least 30 days before the end of the
Term.




(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 10, 12,
15, 18, 19, and 22 shall remain in full force and effect and the provisions of
Section 9 shall be binding upon the legal representatives, successors and
assigns of the Executive.




3.

Duties.




(a)

General Duties.  The Executive shall serve as the Chief Accounting Officer of
the Company with duties and responsibilities as provided on Exhibit A and as
delegated by the Chief Financial Officer. The Executive shall report to the
Company’s Chief Financial Officer.  The Executive shall also perform services
for such subsidiaries of the Company as may be necessary.  The Executive shall
use his best efforts to perform his duties and discharge his responsibilities
pursuant to this Agreement competently, carefully and faithfully. In determining
whether or not the Executive has used his best efforts hereunder, the
Executive’s and the Company’s delegation of authority and all surrounding
circumstances shall be taken into account and the best efforts of the Executive
shall not be judged solely on the Company’s earnings or other results of the
Executive’s performance, except as specifically provided to the contrary by this
Agreement.  The Executive shall, if requested, also serve as an officer or
director of any affiliate of the Company for no additional compensation.




(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote such time, attention and energies to the affairs of the
Company and its subsidiaries and affiliates as are necessary to perform his
duties and responsibilities pursuant to this Agreement.  The Executive shall not
enter the employ of or serve as a consultant to, or in any way perform any
professional financial-related services with or without compensation to, any
other persons, business, or organization, without the prior consent of the
Board.  Notwithstanding the above, the Executive shall be permitted to devote a
limited amount of his time, to professional, charitable or similar
organizations, including, but not limited to, serving as a non-executive
director or an advisor to a board member, or committee member of any company or
organization provided that such activities do not interfere with, or otherwise
create a conflict with, the Executive’s performance of his duties and
responsibilities as provided hereunder.




(c)

Location of Office.  The Executive’s principal business office shall be in New
York.  However, the Executive’s job responsibilities shall include all business
travel necessary for the performance of his job including travel to the
Company’s offices located in Colorado, Arizona, California and any other
location in which the Company may in the future establish an office.





2




--------------------------------------------------------------------------------

 







(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has reviewed and will abide by the
company’s current inside information policies designed to preclude its
executives and those of its subsidiaries from violating the federal securities
laws by trading on material, non-public information or passing such information
on to others in breach of any duty owed to the Company, or any third party.  The
Executive shall promote these policies internally and promptly execute any
agreements generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.




4.

Compensation and Expenses.




(a)

Salary and Equity.  For the services of the Executive to be rendered under this
Agreement, the Company shall pay the Executive an annual salary of $250,000 (the
“Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations payable in accordance with the Company’s
customary payroll practices.  The Executive’s Base Salary shall be reviewed at
least annually by the Board and the Board may, but shall not be required to,
increase the Base Salary during the Term.  However, the Executive’s Base Salary
may not be decreased during the Term. In addition, the Company shall grant the
Executive 20,000 restricted stock units. The restricted stock units (i) shall be
granted under the 2018 Equity Incentive Plan and (ii) shall vest annually over a
three-year period beginning the Effective Date, subject to continued employment
on each applicable vesting date, execution of the Company’s standard Restricted
Stock Unit Agreement, and to acceleration per Section 6 hereof.




(b)

Discretionary Bonus.  Executive shall be eligible for an annual discretionary
bonus based upon his performance, the timing of which shall be consistent with
the bonuses awarded to other executives of the Company.  The amount of such
bonus and whether a bonus payment shall be made is within the sole discretion of
the Company.




(c)

Target Bonus. For each fiscal year during the Term beginning May 1, 2020 and
ending April 30th of the applicable fiscal year, the Executive shall have the
opportunity to earn a bonus up to 20% of his then Base Salary (the “Target
Bonus”) as follows:




(1)

One-half or 10% shall be earned if a certain financial target of the Company for
a fiscal year is met during or for the year. The target shall be set by the
Chief Financial Officer.”)




Provided, however, that the earning of the Target Bonus is subject to the
Company having at least $2,000,000 in available cash as of the last day of an
applicable fiscal year after deducting the target bonuses paid to all executive
officers of the Company or its subsidiaries pursuant to such executives’
employment agreements (the “Cash Threshold”) and the Executive continuing to
provide services under this Agreement on the applicable Target Bonus
determination date.  If the Company is unable to pay the Target Bonus as a
result of not meeting the Cash Threshold, no Target Bonus will be earned for
that fiscal year.  In meeting the $2,000,000 cash requirement referred to above,
the Company shall deduct all borrowings including under any  secured line of
credit (the “Credit Line”) which were made within three months of the end of any
applicable





3




--------------------------------------------------------------------------------

 




fiscal year unless the borrowings were attributable to paying ongoing operating
expenses then due or which are expected to become due and for which, based on
internal forecasts will not be paid by expected cash flow, within three months
from the end of a fiscal year (the “Operating Expenses”).  To the extent
borrowings were used to pay such Operating Expenses, they shall not be used in
calculating the required cash amount. Any amount of Operating Expenses which is
less than the recent borrowings shall be added to the required cash amount.  By
way of example, assume that the Company has borrowed $200,000 under the Credit
Line in the past three months prior to the fiscal year end (which if it is April
30 would be February 1 through April 30) which is A and that due to expansion of
the Scottsdale office, its payroll expenses will increase by $150,000 over the
next three months which is B.  The formula is A minus B equals C or the amount
added to the required cash balance. Accordingly, in this example C is $50,000
which would be added to the required cash balance on the last day of the fiscal
year. To receive the Target Bonus the amount of cash should be at least
$2,050,000.  In the event that the Company changes its fiscal year, for any
partial fiscal years the EBITDA Threshold shall be which are proportionately
adjusted.




(2)

The other one-half or 10% of the Target Bonus shall be based upon meeting five
performance targets established by the Chief Financial Officer for each fiscal
year. Upon meeting four of the five goals, the Executive shall receive a bonus
equal to 5% of his Base Salary; the remaining 5% shall be paid if all five
performance targets are met during the fiscal year.




(d)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company will reimburse or advance funds to the Executive for all reasonable
documented travel (including travel expenses incurred by the Executive related
to his travel to the Company’s other offices), entertainment and miscellaneous
expenses incurred in connection with the performance of his duties under this
Agreement, provided that the Executive properly provides a written accounting of
such expenses to the Company in accordance with the Company’s practices.  Such
reimbursement or advances will be made in accordance with policies and
procedures of the Company in effect from time to time relating to reimbursement
of, or advances to, its executive officers.




5.

Benefits.




(a)

Paid Time Off.  For each 12-month period during the Term, the Executive shall be
entitled to 18 days of Paid Time Off without loss of compensation or other
benefits to which he is entitled under this Agreement, to be taken at such times
as the Executive may select and the affairs of the Company may permit. Any
unused days will be carried over to the next 12 month period.




(b)

Fringe Benefits and Perquisites.  During the Term, the Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company, and to the extent the Company provides similar benefits or perquisites
(or both to similarly situated executives of the Company).  








4




--------------------------------------------------------------------------------

 




(c)

Employee Benefits.  During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), on a basis which is no less favorable than is provided to other
similarly situated executives of the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans.  The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law. Notwithstanding the foregoing sentence, during the Term, the
Company shall provide the Executive with health insurance covering the Executive
and family dependents.




6.

Termination.




(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive.  For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in his customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration.  Any question as to the
existence of a disability shall be determined by the written opinion of the
Executive’s regularly attending physician (or his guardian) (or the Social
Security Administration, where applicable). In the event that the Executive’s
employment is terminated by reason of Executive’s death or disability, the
Company shall pay the following to the Executive or his personal representative:
(i) any accrued but unpaid Base Salary for services rendered to the date of
termination, (ii) accrued but unpaid expenses required to be reimbursed under
this Agreement,  and (iii) all equity awards previously granted to the Executive
under the Incentive Plan or similar plan shall thereupon become fully vested,
and the Executive or his legally appointed guardian, as the case may be, shall
have up to two years from the date of termination to exercise all such
previously granted options, provided that in no event shall any option be
exercisable beyond its term.  The Executive (or his estate) shall receive the
payments provided herein at such times as he would have received them if there
was no death or disability.  Additionally, if the Executive’s employment is
terminated because of disability, any benefits (except perquisites) to which the
Executive may be entitled pursuant to Section 5(b) hereof shall continue to be
paid or provided by the Company, as the case may be, for one year, subject to
the terms of any applicable plan or insurance contract and applicable law
provided that such benefits are exempt from Section 409A of the Code by reason
of Treasury Regulation 1.409A-1(a)(5) or otherwise.  In the event all or a
portion of the benefits to which the Executive was entitled pursuant to Section
5(b) hereof are subject to 409A of the Code, the Executive shall not be entitled
to the benefits that are subject to Section 409A of the Code subsequent to the
“applicable 2 ½ month period” (as such term is defined under Treasury Regulation
Section 1.409A-1(b)(4)(i)(A)).




(b)

Termination by the Company for Cause or by the Executive Without Good Reason.
 The Company may terminate the Executive’s employment pursuant to the terms of
this





5




--------------------------------------------------------------------------------

 




Agreement at any time for Cause (as defined below) by giving the Executive
written notice of termination.  Such termination shall become effective upon the
giving of such notice.  Upon any such termination for Cause, or in the event the
Executive terminates his employment with the Company without Good Reason (as
defined in Section 6(c)), then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except as may otherwise be provided
for by law, for any period subsequent to the effective date of termination.  For
purposes of this Agreement, “Cause” shall mean: (i) the Executive is convicted
of, or pleads guilty or nolo contendere to, a felony; (ii) the Executive, in
carrying out his duties hereunder, has acted with gross negligence or
intentional misconduct resulting, in any case, in material harm to the Company;
(iii) the Executive misappropriates Company funds or otherwise defrauds the
Company including a material amount of money or property; (iv) the Executive
breaches his fiduciary duty to the Company resulting in material profit to him,
directly or indirectly; (v) the Executive materially breaches any agreement with
the Company and fails to cure such breach within 10 days of receipt of notice,
unless the act is incapable of being cured; (vi) the Executive breaches any
provision of Section 8 or Section 9; (vii) the Executive becomes subject to a
preliminary or permanent injunction issued by a United States District Court
enjoining the Executive from violating any securities law administered or
regulated by the Securities and Exchange Commission; (viii) the Executive
becomes subject to a cease and desist order or other order issued by the
Securities and Exchange Commission after an opportunity for a hearing; (ix) the
Executive refuses to carry out a resolution adopted by the Company’s Board at a
meeting in which the Executive was offered a reasonable opportunity to argue
that the resolution should not be adopted; or (x) the Executive abuses alcohol
or drugs in a manner that interferes with the successful performance of his
duties.




(c)

Termination by the Company Without Cause, Termination by Executive for Good
Reason or Automatic Termination Upon a Change of Control or at the end of a Term
after the Company provides notice of Non-Renewal.




(1)

This Agreement may be terminated: (i) by the Executive for Good Reason (as
defined below), (ii) by the Company without Cause, (iii) upon any Change of
Control event as defined in Treasury Regulation Section 1.409A-3(i)(5) provided,
that, within six months of the Change of Control event (A) the Company
terminates the Executives employment or changes his title as Chief Accounting
Officer, or (B) the Executive terminates his employment or (iv) at the end of a
Term after the Company provides the Executive with notice of non-renewal.




(2)

In the event this Agreement is terminated by the Executive for Good Reason or by
the Company without Cause, the Executive shall be entitled to the following:




(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;




(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;




(C)

a payment equal to three months of the then Base Salary (“Severance Amount”);





6




--------------------------------------------------------------------------------

 







(D)

the Executive or his legally appointed guardian, as the case may be, shall have
up to one  year from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term;




(E)

all equity awards previously granted to the Executive under the Incentive Plan
or similar plan shall thereupon become fully vested; and




(F)

any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for three months, subject to the terms of any applicable plan
or insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise.  In the event all or a portion of the benefits to which the Executive
was entitled pursuant to Section 5(b) hereof are subject to 409A of the Code,
the Executive shall not be entitled to the benefits that are subject to Section
409A of the Code subsequent to the “applicable 2 ½ month period” (as such term
is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).




(3)

In the event of a Change of Control during the Term, the Executive, subject to
the termination of employment or change in title as outlined in Section 6(c)(1),
shall be entitled to receive each of the provisions of Section 6(c)(2)(A) – (F)
above except the Severance Amount shall equal to three months of the then Base
Salary and the benefits under Section 6(c)(2)(F) shall continue for a three
month period provided that such benefits are exempt from Section 409A of the
Code by reason of Treasury Regulation 1.409A-1(a)(5) or otherwise.  In the event
all or a portion of the benefits under Section 6(c)(2)(F) are subject to 409A of
the Code, the Executive shall not be entitled to the benefits that are subject
to Section 409A of the Code subsequent to the “applicable 2 ½ month period” (as
such term is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).




(4)

In the event this Agreement is terminated at the end of a Term after the Company
provides the Executive with notice of non-renewal and the Executive remains
employed until the end of the Term, the Executive shall be entitled to the
following:




(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;




(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;




(C)

a Severance Amount equal to three months of the then Base Salary;

(D)

all equity awards previously granted to the Executive under the Equity Incentive
Plan or similar plan shall become fully vested;





7




--------------------------------------------------------------------------------

 







(E)

the Executive or his legally appointed guardian, as the case may be, shall have
up to two years from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term; and




(F)

any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for three months, subject to the terms of any applicable plan
or insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise.  In the event all or a portion of the benefits to which the Executive
was entitled pursuant to Section 5(b) hereof are subject to 409A of the Code,
the Executive shall not be entitled to the benefits that are subject to Section
409A of the Code subsequent to the “applicable 2 ½ month period” (as such term
is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).




Provided, however, that the Executive shall only be entitled to receive each of
the provisions of this Section 6(c)(4)(A)-(F) if the Executive is willing and
able (i) to execute a new agreement providing terms and conditions substantially
similar to those in this Agreement and (ii) to continue providing such services,
and therefore, the Company’s non-renewal of the Term will be considered an
“involuntary separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(n).




(5)

In the event of a termination for Good Reason, without Cause, or non-renewal by
the Company, the payment of the Severance Amount shall be made at the same times
as the Company pays compensation to its employees over the applicable monthly
period and any other payments owed under Section 6(c) shall be promptly paid.
 Provided, however, that any balance of the Severance Amount remaining due on
the “applicable 2 ½ month period” (as such term is defined under Treasury
Regulation Section 1.409A-1(b)(4)(i)(A)) after the end of the tax year in which
the Executive’s employment is terminated or the Term ends shall be paid on the
last day of the applicable 2½ month period.  The payment of the Severance Amount
and the acceleration of vesting shall be conditioned on the Executive signing an
Agreement and General Release (in the form which is attached as Exhibit B) which
releases the Company or any of its affiliates (including its officers, directors
and their affiliates) from any liability under this Agreement or related to the
Executive’s employment with the Company provided that (x) the payment of the
Severance Amount is made on or before the 90th day following the Executive’s
termination of employment; (y) such Agreement and General Release is executed by
the Executive, submitted to the Company, and the statutory period during which
the Executive is entitled to revoke the Agreement and General Release under
applicable law has expired on or before that 90th day; and (z) in the event that
the 90 day period begins in one taxable year and ends in a second taxable year,
then the payment of the Severance Amount shall be made in the second taxable
year.  Upon any Change of Control event, all payments owed under Section 6(c)(3)
shall be paid immediately.








8




--------------------------------------------------------------------------------

 




(6)

The term “Good Reason” shall mean: (i) a material diminution in the Executive’s
authority, duties or responsibilities due to no fault of the Executive other
than temporarily while the Executive is physically or mentally incapacitated or
as required by applicable law; (ii) the Company no longer maintains or operates
an office in the New York Metro Area; (iii) the Company requires the Executive
to change his principal business office as defined in Section 3(c) to a location
other than the New York Metro Area, (iv) a change in Executive’s overall
compensation or bonus structure such that his overall compensation is materially
diminished; or (v) any other action or inaction that constitutes a material
breach by the Company under this Agreement.  Prior to the Executive terminating
his employment with the Company for Good Reason, the Executive must provide
written notice to the Company, within 30 days following the Executive’s initial
awareness of the existence of such condition, that such Good Reason exists and
setting forth in detail the grounds the Executive believes constitutes Good
Reason.  If the Company does not cure the condition(s) constituting Good Reason
within 30 days following receipt of such notice, then the Executive’s employment
shall be deemed terminated for Good Reason.




(d)

Any termination made by the Company under this Agreement shall be approved by
the Board.




(e)

Upon (1) voluntary or involuntary termination of the Executive’s employment or
(2) the Company’s request at any time during the Executive’s employment
(provided it does not interfere with his ability to perform his duties and
responsibilities hereunder), the Executive shall (i) provide or return to the
Company any and all Company property, including keys, key cards, access cards,
security devices, employer credit cards, network access devices, computers, cell
phones, smartphones, manuals, work product, thumb drives or other removable
information storage devices, and hard drives, and all Company documents and
materials belonging to the Company and stored in any fashion, including but not
limited to those that constitute or contain any Confidential Information or work
product, that are in the possession or control of the Executive, whether they
were provided to the Executive by the Company or any of its business associates
or created by the Executive in connection with his employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non-Company devices, networks, storage locations
and media in the Executive’s possession or control.




7.

Indemnification.  As provided in an Indemnification Agreement entered into
between the Company and the Executive, a copy which is annexed as Exhibit C, the
Company shall indemnify the Executive, to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
him in connection with any action, suit or proceeding to which he may be made a
party by reason of him being an officer, director or employee of the Company or
of any subsidiary or affiliate of the Company.  The Company shall provide, at
its expense, directors and officers insurance for the Executive in amounts and
for a term consistent with industry standards.








9




--------------------------------------------------------------------------------

 




8.

Non-Competition Agreement.




(a)

Competition with the Company.  Until termination of his employment and for a
period of one year commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint venturer, manager, member, or otherwise, of
or through any person, firm, corporation, partnership, limited liability
company, association or other entity) shall not, directly or indirectly, act as
an employee or officer (or comparable position) of, owning an interest in, or
providing Services as defined in Section 9(a) for a direct competitor (either
now or in the future) of the Company (any, a “Competitor”).




(b)

Solicitation of Employees or Professors.  During the period in which the
provision of Section 8(a)  shall be in effect, the Executive agrees that he
shall not, directly or indirectly, request, recommend or advise any employee or
Professor of the Company to terminate his or her employment with the Company,
for the purposes of providing services for a Competitor, or solicit for
employment or recommend to any third party the solicitation for employment of
any individual who was employed by the Company or any of its subsidiaries and
affiliates at any time during the one year period preceding the Executive’s
termination of employment.  For purposes of this Agreement, the word (i)
“Professor” refers to any person engaged in the teaching of Students (without
regard to actual title) at Aspen University Inc. or other school owned, directly
or indirectly, by the Company and (ii) “Students” means any person who was
enrolled as a student at Aspen University Inc. or other school owned, directly
or indirectly, by the Company.




(c)

Non-disparagement.  The Executive agrees that, after the end of his employment,
he will refrain from making, in writing or orally, any unfavorable comments
about the Company, its operations, policies, or procedures that would be likely
to injure the Company’s reputation or business prospects; provided, however,
that nothing herein shall preclude the Executive from responding truthfully to a
lawful subpoena or other compulsory legal process or from providing truthful
information otherwise required by law.




(d)

No Payment.  The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 8, and confirms he has received adequate
consideration for such undertakings.




(e)

References.  References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.




9.

Non-Disclosure of Confidential Information.




(a)

Confidential Information.  For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets, processes,
policies, procedures, techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing, and uses of the Services (as defined herein), the Company’s budgets
and strategic plans, and the identity and special needs of Students or
Professors, vendors, and





10




--------------------------------------------------------------------------------

 




suppliers, subjects and databases, data, and all technology relating to the
Company’s businesses, systems, methods of operation, and Student and/or
Professor lists, Student and/or Professor information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, Students and/or
former Students or Professors and/or former Professors.  In addition,
Confidential Information also includes the names of Students and Professors and
the identity of and telephone numbers, e-mail addresses and other addresses of
Students or Professors who are the persons with whom the Company’s executives,
officers, employees, and agents communicate in the ordinary course of business.
 Confidential Information also includes, without limitation, Confidential
Information received from the Company’s subsidiaries and affiliates.  For
purposes of this Agreement, the following will not constitute Confidential
Information (i) information which is or subsequently becomes generally available
to the public through no act or fault of the Executive, (ii) information set
forth in the written records of the Executive prior to disclosure to the
Executive by or on behalf of the Company which information is given to the
Company in writing as of or prior to the date of this Agreement, and (iii)
information which is lawfully obtained by the Executive in writing from a third
party (excluding any affiliates of the Executive) who lawfully acquired the
confidential information and who did not acquire such confidential information
or trade secret, directly or indirectly, from the Executive or the Company or
its subsidiaries or affiliates and who has not breached any duty of
confidentiality. As used herein, the term “Services” shall include all services
offered for sale and marketed by the Company during the Term, which as of the
Effective Date consist of operating a for  profit  online university in
compliance with all applicable regulatory requirements.  Services also includes
any other services which the Company has taken concrete steps to offer for sale,
but has not yet commenced selling or marketing, during or prior to the Term.
 Services also include any services disclosed in the Company’s latest Form 10-K,
Form 10-Q and/or Form S-1 or S-3 (or successor form) filed with the SEC.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Students or Professors, vendors or suppliers; (iv)
Student goodwill associated with the Company’s business; and (v) specialized
training relating to the Company’s technology, Services, methods, operations and
procedures.  Notwithstanding the foregoing, nothing in this Section 9(b) shall
be construed to impose restrictions greater than those imposed by other
provisions of this Agreement.




(c)

Confidentiality.  During the Term of this Agreement and following termination of
employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s





11




--------------------------------------------------------------------------------

 




employment by the Company.  The Executive further acknowledges that such
Confidential Information as is acquired and used by the Company or its
subsidiaries or affiliates is a special, valuable and unique asset.  The
Executive shall exercise all due and diligent precautions to protect the
integrity of the Company’s Confidential Information and to keep it confidential
whether it is in written form, on electronic media, oral, or otherwise.  The
Executive shall not copy any Confidential Information except to the extent
necessary to his employment nor remove any Confidential Information or copies
thereof from the Company’s premises except to the extent necessary to his
employment.  All records, files, materials and other Confidential Information
obtained by the Executive in the course of his employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company.  The Executive shall not, except in connection with and as required by
his performance of his duties under this Agreement, for any reason use for his
own benefit or the benefit of any person or entity other than the Company or
disclose any such Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever without the
prior express written consent of an executive officer of the Company (excluding
the Executive).




(d)

References.  References to the Company in this Section 9 shall include the
Company’s subsidiaries and affiliates.




10.

Whistleblowing.  Nothing contained in this Agreement shall be construed to
prevent the Executive from reporting any act or failure to act to the SEC or
other governmental body or prevent the Executive from obtaining a fee as a
“whistleblower” under Rule 21F-17(a) under the Securities Exchange Act of 1934
or other rules or regulations implemented under the Dodd-Frank Wall Street
Reform Act and Consumer Protection Act.




11.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall take any action in violation of Section 8 and/or
Section 9, the Company shall be entitled to institute and prosecute proceedings
in any court of competent jurisdiction referred to in Section 10(b) below, to
enjoin the Executive from breaching the provisions of Section 8 and/or Section
9.




(b)

Any action arising from or under this Agreement must be commenced only in the
appropriate state or federal court located in New York County, New York.  The
Executive and the Company irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts.  The Executive
and the Company irrevocably waive any objection that they now have or hereafter
may have to the laying of venue of any suit, action or proceeding brought in any
such court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 Final judgment against the Executive or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive





12




--------------------------------------------------------------------------------

 




evidence of the fact and the amount of any liability of the Executive or the
Company therein described, or by appropriate proceedings under any applicable
treaty or otherwise.




12.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee, directly or indirectly:




(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s vendors, Students, or Professors, including, without
limitation, having a financial interest in the Company’s vendors, Students, or
Professors, or making loans to, or receiving loans, from, the Company’s
suppliers, vendors, Students, or Professors;




(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or




(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, medical, technical, or managerial
capacity by, a person or entity which does business with the Company.




13.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of six months subsequent to the termination (whether by expiration of the
Term or otherwise) of such employment with the Company, and (ii) related to the
business of the Company, shall be disclosed in writing promptly to the Company
and shall be the sole and exclusive property of the Company, and the Executive
hereby assigns any such inventions to the Company.  An invention, idea, process,
program, software, or design (including an improvement) shall be deemed related
to the business of the Company if (a) it was made with the Company’s funds,
personnel, equipment, supplies, facilities, or Confidential Information, (b)
results from work performed by the Executive for the Company, or (c) pertains to
the current business or demonstrably anticipated research or development work of
the Company.  The Executive shall cooperate with the Company and its attorneys
in the preparation of patent and copyright applications for such developments
and, upon request, shall promptly assign all such inventions, ideas, processes,
and designs to the Company.  The decision to file for patent or copyright
protection or to maintain such development as a trade secret, or otherwise,
shall be in the sole discretion of the Company, and the Executive shall be bound
by such decision. The Executive hereby irrevocably assigns to the Company, for
no additional consideration, the Executive’s entire right, title and interest in
and to all work product and intellectual property rights, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company's rights, title or interest in any work product or
intellectual property rights so as to be less in any respect than the Company
would have had in the absence of this Agreement.  If applicable, the Executive
shall provide as a schedule to this Agreement, a complete list of all
inventions, ideas, processes, and designs, if any, patented or unpatented,
copyrighted or otherwise, or non-copyrighted, including a brief description,
which





13




--------------------------------------------------------------------------------

 




he made or conceived prior to his employment with the Company and which
therefore are excluded from the scope of this Agreement. References to the
Company in this Section 12 shall include the Company, its subsidiaries and
affiliates.




14.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.




15.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.




16.

Severability.




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.




17.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery, or next business day delivery to the addresses detailed below (or to
such other address, as either of them, by notice to the other may designate from
time to time), or by e-mail delivery (in which event a copy shall immediately be
sent by FedEx or similar receipted delivery), as follows:





14




--------------------------------------------------------------------------------

 







To the Company:

Michael Mathews

Chief Executive Officer

Aspen Group, Inc.

276 Fifth Avenue

New York, NY 10001

Email: ______________________




With a copy to:

Nason, Yeager, Gerson Harris & Fumero, P.A.

Attn: Michael D. Harris, Esq.

3001 PGA Blvd., Suite 305

Palm Beach Gardens, Florida 33410

Email: ______________________




To the Executive:

Robert Alessi

_________________________

_________________________

_____________________




18.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




19.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




20.

Governing Law.  This Agreement shall be governed or interpreted according to the
internal laws of the State of Delaware without regard to choice of law
considerations and all claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of Delaware without regard to choice of law
considerations.




21.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




22.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.





15




--------------------------------------------------------------------------------

 







23.

Section 409A Compliance.




(a)

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), or an exemption thereunder.  This
Agreement shall be construed and administered in accordance with Section 409A.
 Notwithstanding any other provision of this Agreement to the contrary, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service (including a voluntary separation
from service for good reason that is considered an involuntary separation for
purposes of the separation pay exception under Treasury Regulation
1.409A-1(n)(2)) or as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible.  For purposes of Section 409A, each installment
payment provided under this Agreement shall be treated as a separate payment.
 Any payments to be made under this Agreement upon a termination of employment
shall only be made if such termination of employment constitutes a “separation
from service” under Section 409A.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.




(b)

Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, the Executive is a “specified employee”,
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute "nonqualified deferred compensation"
subject to Section 409A (e.g., payments and benefits that do not qualify as a
short-term deferral or as a separation pay exception) that are provided to the
Executive on account of the Executive’s separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date (“Specified Employee Payment Date”).  The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule.  If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive's estate in a lump sum upon the Executive's death.




(c)

To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:




(1)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;




(2)

any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and





16




--------------------------------------------------------------------------------

 







(3)

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.




(d)

In the event the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of the
Executive’s separation from service, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death (the “Six Month Delay Rule”).




(1)

For purposes of this subparagraph, amounts payable under the Agreement should
not provide for a deferral of compensation subject to Section 409A to the extent
provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.




(2)

To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.




(3)

To the extent that the Six Month Delay Rule applies to the provision of benefits
(including, but not limited to, life insurance and medical insurance), such
benefit coverage shall nonetheless be provided to the Executive during the first
six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage.  The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service.  For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.




(e)

The parties intend that this Agreement will be administered in accordance with
Section 409A.  To the extent that any provision of this Agreement is ambiguous
as to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A.  The parties
agree that this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to fully comply with Section 409A and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.








17




--------------------------------------------------------------------------------

 




(f)

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.







[Signature Page To Follow]











18




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




 

 

Aspen Group, Inc.

 

 

 




By: /s/ Michael Mathews

       Michael Mathews,

       Chief Executive Officer







 

 

Executive:

 

 

 




/s/ Robert Alessi

Robert Alessi

 

 

 

















19







--------------------------------------------------------------------------------

 




Exhibit A

Duties


























20







--------------------------------------------------------------------------------

 




[aspu_ex10z2002.gif] [aspu_ex10z2002.gif]







Chief Accounting Officer




Position Overview




The Chief Accounting Officer (CAO) is responsible for managing all accounting
functions, including preparation of financial statements and related
disclosures, maintenance of an appropriate system of internal controls including
cash control and cost control systems, and setting of and compliance with
appropriate accounting policies. The CAO is also responsible for regulatory
compliance and practices, including Sarbanes Oxley compliance.  In addition, the
CAO will collaborate with the CFO to develop financial strategies.




Key Responsibilities



·

Ensure an accurate and timely monthly, quarterly and year end close; ensure the
timely reporting of all monthly financial information.



·

Perform or supervise month-end accounting activities such as reconciliations and
journal entries.



·

Assure that the Accounting department is operating effectively by evaluating
performance against goals, improving processes and systems where necessary,
cross-training staff to mitigate dependencies and developing the team.



·

Direct the preparation of the financial section and related disclosures of 10K’s
and 10Q’s and internal corporate and departmental financial statements and
reports, in a timely and accurate manner



·

Generate financial reports and statements to Managers for review.



·

Analyze financial discrepancies and recommend effective resolutions.



·

Monitor expenditures, analyze revenues and determine budget variances and report
the same to management.



·

Respond to accounting inquiries from management in a timely fashion.



·

Manage Internal Control policies and compliance, as well as, insuring that
accounting policies are in accordance with GAAP; periodically review and improve
existing control processes



·

Perform daily monitoring, reporting and maintenance of the Company’s cash
management system including forecasts of cash position





21







--------------------------------------------------------------------------------









·

Oversee the payroll and benefits function for all 500 employees.  This include
being the administrator of the Solium Shareworks stock option system, the
Paychex payroll and 401k systems and other related systems.  Responsible for the
payment of all benefit payments.



·

Ensure that all DOE filings are accurate and timely reported.  Continue all
financial aid interaction, including being the administrator for the Global
Financial Aid system.  



·

Administer the Company’s T&E and tracking compliance



·

Insure compliance with federal, state and local regulations



·

Supervise the timely and accurate entry, recording and payment of the Company’s
obligations through the accounts payable system



·

Supervise, train, review and appraise the accounting staff



·

Review federal, state and local income tax returns.



·

Oversee the maintenance of accounting records to provide access when needed and
compliance with record retention requirements



·

Provide recommendations to the CFO regarding operations, reporting and other
matters and for improving efficiencies and reducing costs



·

Consult with Company officers and other department heads, providing them with
information to assist them in their responsibilities



·

Assists CFO in preparing budgets and reforecast updates as required.
Participates in regular and special management meetings as necessary



·

Prepare special reports as requested by the CEO or CFO



·

Coordinate annual Financial Statement Audit with outside auditors to provide
information and schedules in a timely and accurate manner.



·

Coordinate with finance team to complete assigned accounting tasks within
deadlines.



·

Monitor and record financial transactions according to company policies and
regulations.



·

Review and recommend changes to existing accounting procedures.



·

Manage strategic accounting and finance projects within the Accounting
Department; track and report costs; take proactive measures to communicate
issues on a timely basis.



·

Monitors and analyzes department work to develop more efficient procedures and
use of resources while maintaining a high level of accuracy.



·

Participate in the development, implementation and maintenance of Accounting
policies, internal controls, as well as short-and-long range planning.



·

Achieve budget objectives by scheduling expenditures; analyzing variances;
initiating corrective actions.



·

Provide status of financial condition by collecting, interpreting, and reporting
financial data and trends.



·

Comply with federal, state, and local legal requirements by studying existing
and new legislation; anticipating future legislation; enforcing adherence to
requirements; filing financial reports; advising management on needed actions.



·

Perform other duties as assigned.

Position based in:

New York

Reports to:

CFO in New York

Supervises:

NY-based Accounting Staff.  Also has functional management responsibility for
subsidiary accounting staff.














--------------------------------------------------------------------------------







Position Requirements:



·

Bachelor's degree with a major in Accounting or Finance is required. CPA and/or
advanced degree preferred.



·

A minimum 15 years education industry with previous experience in accounting,
banking or other similar fiscal work.



·

Previous management experience in an office with fiscal responsibility, is
required.



·

Demonstrated ability to work accurately and effectively with computerized data
systems.



·

Ability to work with people of diverse backgrounds and promote a positive
working environment, spirit of cooperation and positive reactions to change and
conflict resolution.



·

Previous experience managing finance and accounting functions;



·

Understanding of tax regulations and compliance;



·

Exceptional business acumen.

Successful characteristics and competencies:



·

Highly motivated leader who is detail oriented, meticulous and possesses a high
level of business insight and technical skills.



·

Strong communication skills and the ability to influence and impact business
results across teams.



·

Collaborative and able to build consensus and lead meetings across
cross-functional teams while challenging assumptions in a relevant way.



·

Experience in budgeting, forecasting, reporting and analysis.



·

Proven ability to gather and analyze large amounts of data at micro and macro
level and summarize into key points to lead change and influence behaviors.
































--------------------------------------------------------------------------------

 




Exhibit B

General Release Agreement



































--------------------------------------------------------------------------------

 




TERMINATION AND RELEASE AGREEMENT




THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered
into as of ___________ __, 2019 (the “Effective Date”), by and between Robert
Alessi (the “Executive”) and Aspen Group, Inc. (the “Employer” or the
“Company”).




WHEREAS, the Executive was employed as the Chief Accounting Officer of the
Employer;




WHEREAS, the Employee desires to resign as Chief Accounting Officer of the
Employer and as an employee in order to pursue other interests;

WHEREAS, the parties wish to resolve all outstanding claims and disputes between
them in an amicable manner;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:




1.

The Employee hereby resigns as the Chief Accounting Officer and as an employee
of the Employer, and the Employer accepts the Employee’s resignation, effective
as of the Effective Date.




2.

In consideration for the Executive’s acknowledgments, representations,
warranties, covenants, releases and agreements set forth in this Agreement, the
Employer agrees to pay the Employee ____ months of his base salary, which
equates to $_______, in equal payments of $________ (the “Payments”).  All
Payments shall be made in accordance with the Employer’s customary
twice-per-month payroll practices and shall be subject to withholding for all
applicable federal, state, social security and other taxes.  The Employee
acknowledges that he would not otherwise be entitled to the Payments but for his
promises in this Agreement.  




3.

As further consideration, the Employer also agrees to extend any current
benefits that Executive previously elected to receive during his employment with
Employer for a period of _______months.




4.

During the above ___-month period in which the Payments are made to the
Employee, the Employee agrees to be available to the Employer, its officers,
directors, employees, attorneys, or agents, to assist with the transition of any
projects of the Employer or to provide any information that the Employee may
have knowledge regarding the Employer’s business. The Employee may provide this
information by telephone and/or email communication.  5.  Nothing in this
Agreement shall be construed as an admission of liability or wrongdoing by the
Employer, its past and present affiliates, officers, directors, owners,
executives, attorneys, or agents, and the Employer specifically disclaims
liability to or wrongful treatment of the Executive on the part of itself, its
past and present affiliates, officers, directors, owners, employees, attorneys,
and agents.  Additionally, nothing in this Agreement shall be construed as an
admission of liability or wrongdoing by the Executive and the Executive
specifically disclaims liability to or wrongful acts directed at the Employer.














--------------------------------------------------------------------------------







6.

The Executive covenants not to sue, and fully and forever releases and
discharges the Employer, its past and present affiliates, directors, officers,
owners, executives and agents, as well as its successors and assigns from any
and all legally waivable claims, liabilities, damages, demands, and causes of
action or liabilities of any nature or kind, whether now known or unknown,
arising out of or in any way connected with the Executive’s employment with the
Employer or the termination of that employment; provided, however, that nothing
in this Agreement shall either waive any rights or claims of the Executive that
arise after the Executive signs this Agreement or impair or preclude the
Executive’s right to take action to enforce the terms of this Agreement or
impair or preclude the Executive’s right to indemnification and defense against
any third party claims arising out of Executive’s employment by the Company.
 This release includes but is not limited to claims arising under federal, state
or local laws prohibiting employment discrimination or relating to leave from
employment, including but not limited to Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, as amended, the
Equal Pay Act and the Americans with Disabilities Act, as amended, the Family
and Medical Leave Act, as amended, claims for attorneys’ fees or costs, and any
and all claims in contract, tort, or premised on any other legal theory. The
Executive acknowledges that the Executive has been paid in full all compensation
owed to the Executive by the Employer as a result of Executive’s employment,
except from compensation (if any) due through the Effective Date which shall be
paid in the next regular payroll of the Company.   The Employer and its
directors, officers, and employees covenant not to sue, and fully and forever
release and discharge the Executive, from any and all legally waivable claims
from the beginning of time until the date of this Agreement, and from
liabilities, damages, demands, and causes of action, attorney’s fees, costs or
liabilities of any nature or kind, whether now known or unknown, arising out of
or in any way connected with the Executive’s employment with the Employer.




7.

The Executive represents that he has not filed any complaints or charges against
the Employer with the Equal Employment Opportunity Commission, or with any other
federal, state or local agency or court, and covenants that he will not seek to
recover on any claim released in this Agreement.




8.

The Executive agrees that he will not encourage or assist any of the Employer’s
employees to litigate claims or file administrative charges against the Employer
or its past and present affiliates, officers, directors, owners, employees and
agents, unless required to provide testimony or documents pursuant to a lawful
subpoena or other compulsory legal process.




9.

The Executive acknowledges that he is subject to non-compete and confidentiality
provisions under that certain Employment Agreement between the Executive and the
Employer dated December 1, 2019 (the “Employment Agreement”).  10.  The
Executive acknowledges that he has been given at least 21 days to consider this
Agreement and that he has seven days from the date he executes this Agreement in
which to revoke it and that this Agreement will not be effective or enforceable
until after the seven-day revocation period ends without revocation by the
Executive.  Revocation can be made by delivery of a written notice of revocation
to Michael Mathews, Chief Executive Officer at the offices of the Employer, by
midnight on or before the seventh calendar day after the Executive signs the
Agreement.




11.

The Executive acknowledges that he has been advised to consult with an attorney
of his choice with regard to this Agreement. The Executive hereby acknowledges
that he





2







--------------------------------------------------------------------------------







understands the significance of this Agreement, and represents that the terms of
this Agreement are fully understood and voluntarily accepted by him.




12.

The Employee and the Employer agree that except with respect to any ongoing
duties of non-competition and non-solicitation imposed by the Company, neither
he nor they, nor any of their agents or representatives will disclose,
disseminate and/or publicize, or cause or permit to be disclosed, disseminated
or publicized, the existence of this Agreement, any of the terms of this
Agreement, or any claims or allegations which the Executive believes he or they
could have made or asserted against one another, specifically or generally, to
any person, corporation, association or governmental agency or other entity
except: (i) to the extent necessary to obtain legal advice or to report income
to appropriate taxing authorities; (ii) to the Employee’s immediate family so
long as such person agrees to be bound by the confidential nature of this
Agreement (iii) in response to an order of a court of competent jurisdiction or
subpoena issued under the authority thereof;  (iv) in response to any inquiry or
subpoena issued by a state or federal governmental agency; provided, however,
that notice of receipt of such order or subpoena shall be emailed to Aspen
Group, Inc. - attention Michael Mathews, Michael.mathews@aspen.edu, and in the
case of the Executive Robert Alessi, ralessi21@yahoo.com , within 24 hours of
the receipt of such order or subpoena, so that both Executive and Employer will
have the opportunity to assert what rights they have to non-disclosure prior to
any response to the order, inquiry or subpoena.




13.

The Executive and Employer agree to refrain from disparaging or making any
unfavorable comments, in writing or orally, about either party, and in the case
of the Employer, about its management, its operations, policies, or procedures
and in the case of the Executive, to prospective employers, those making inquiry
as to the reasons for his separation from the Company or to any person, company
or other business entity.




14.

In the event of any lawsuit against the Employer that relates to alleged acts or
omissions by the Executive during his employment with the Employer, the
Executive agrees to cooperate with the Employer by voluntarily providing
truthful and full information as reasonably necessary for the Employer to defend
against such lawsuit.  Provided, however, the Executive shall be entitled to
receive reimbursement for expenses, including lost wages, incurred in assisting
the Employer regarding any lawsuit.




15. Nothing contained in this Agreement shall be construed to prevent the
Employee from reporting any act or failure to act to the Securities and Exchange
Commission or other governmental body or prevent the Employee from obtaining a
fee as a “whistleblower” under Rule 21F-17(a) under the Securities and Exchange
Act of 1934 or other rules or regulations implemented under the Dodd-Frank Wall
Street Reform Act and Consumer Protection Act.




16.

This Agreement sets forth the entire agreement between the Executive and the
Employer, and fully supersedes any and all prior agreements or understandings
between them regarding its subject matter; provided, however, that nothing in
this Agreement is intended to or shall be construed to modify, impair or
terminate any obligation of the vest one year from the Transaction Date, subject
to continued service as the Audit Committee Chairman of the Company as of the
vesting date or the Employer pursuant to provisions of (i) the Employment
Agreement that by their terms continues after the Executive’s separation from
the Employer’s





3







--------------------------------------------------------------------------------







employment; or (ii) the Indemnification Agreement entered into between the
Employer and Employee dated _______, ___, 2019.  This Agreement may only be
modified by written agreement signed by both parties.




17.

The Employer and the Executive agree that in the event any provision of this
Agreement is deemed to be invalid or unenforceable by any court or
administrative agency of competent jurisdiction, or in the event that any
provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and the remainder of the
Agreement shall remain in full force and effect.




1.

This Agreement shall be governed or interpreted according to the internal laws
of the State of Delaware without regard to choice of law considerations and all
claims relating to or arising out of this Agreement, or the breach thereof,
whether sounding in contract, tort, or otherwise, shall also be governed by the
laws of the State of Delaware without regard to choice of law considerations.




19.

In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce or contest the provisions of
this Agreement, the prevailing party shall be entitled to a reasonable
attorney’s fee, costs and expenses.




20.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. The execution of this Agreement may be by actual, electronic or
facsimile signature.







[Signature page follows]











4







--------------------------------------------------------------------------------

 




PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.




 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:  

 

 

 

Michael Mathews,

 

 

Chief Executive Officer







I have carefully read this Agreement and understand that it contains a release
of known and unknown claims. I acknowledge and agree to all of the terms and
conditions of this Agreement. I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.










 

 

 

Robert Alessi

 

 
































--------------------------------------------------------------------------------

 




Exhibit C

Indemnification Agreement















































--------------------------------------------------------------------------------

 




INDEMNIFICATION AGREEMENT




This Indemnification Agreement (the “Agreement”) is entered into as of this 1st
day of December, 2019 (the “Effective Date”), by and between Aspen Group, Inc.,
a Delaware corporation (the “Company”), and Robert Alessi (the “Indemnitee”) and
replaces any and all Indemnification Agreements previously entered into between
the Parties:




WHEREAS, competent and experienced persons may be reluctant to serve
publicly-held corporations as directors, officers, or in other capacities unless
they are provided with adequate protection through liability insurance or
adequate indemnification against inordinate risks of claims and actions against
them arising out of their service to the corporation;




WHEREAS, the board of directors of the Company (the “Board”) has determined that
the inability to attract and retain such persons would be detrimental to the
best interests of the Company’s shareholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;




WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”)
empowers the Company to indemnify its officers, directors, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as directors, officers, employees or agents of other corporations or
enterprises;




WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;




WHEREAS, the Indemnitee is willing to serve as a director or officer of the
Company;




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows:




1.

Definitions.  For purposes of this Agreement:




(a)

“Act” means the Securities Exchange Act of 1934.




(b)

“Beneficial Owner” means (as defined in Rule 13d-3 under the Act), any Person
who directly or indirectly, owns securities of the Company representing 10% or
more of the combined voting power of the Company’s then outstanding securities.




(c)

“Change of Control” means a change in control of the Company occurring after the
Effective Date of a nature that would be required to be reported in response to
Item 5.01 on Form 8-K (or in response to any similar item on any similar
schedule or form) promulgated under the Act, whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change of Control shall be deemed to have occurred after the
Effective Date if a Person (as defined below) becomes the Beneficial Owner














--------------------------------------------------------------------------------







without the prior approval of at least two-thirds of the directors in office
immediately prior to such person attaining such percentage; (ii) the Company is
a party to a merger, consolidation, sale of assets or other reorganization, or a
proxy contest, as a consequence of which members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter; or (iii) during any period of two consecutive years,
individuals who, at the beginning of such period, constituted the Board
(including for this purpose, any new director whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board.




(d)

“Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.




(e)

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.




(f)

“Effective Date” means the date first above written.




(g)

“Expenses” shall include all reasonable attorney’s fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.




(h)

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
 Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.




(i)

“Person” means (as such term is used in Sections 13(d) and 14(d) of the Act) an
individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).




(j)

“Proceeding” includes any actual or threatened action, suit, arbitration,
alternative dispute resolution mechanism, investigation, administrative hearing
or any other proceeding whether civil, criminal, administrative or
investigative, whether or not initiated prior





2







--------------------------------------------------------------------------------







to the Effective Date, except a proceeding initiated by an Indemnitee pursuant
to Section 11 of this Agreement to enforce his rights under this Agreement.




(k)

“Standard” shall mean the applicable standard of conduct set forth in Sections
145(a) and (b) of the DGCL.




2.

Agreement to Serve.  The Indemnitee agrees to serve as a director or officer of
the Company.  The Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law). Similarly, the Company shall have no obligation under this
Agreement to continue the Indemnitee in any position with the Company (subject
to any other contractual obligation or any obligation imposed by operation of
law).




3.

Indemnification — General.  The Company shall indemnify and either advance or
reimburse Expenses to the Indemnitee as provided in this Agreement and to the
fullest extent permitted by applicable law in effect on the date hereof and to
such greater extent as applicable law may thereafter from time to time permit.
 However, no indemnification shall be made by the Company (except as ordered by
a court) unless a determination has been made in the manner provided for in
Section 145(d) of the DGCL and Section 9(b) herein that the Indemnitee has met
the applicable Standard.  The rights of the Indemnitee provided under the
preceding sentence shall include, but shall not be limited to, the rights set
forth in the other sections of this Agreement.




4.

Third-Party Actions.  The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4 if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to any Proceeding, other
than a Proceeding by or in the right of the Company.  Pursuant to this Section
4, the Indemnitee shall be indemnified against Expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by him in connection with such Proceeding or any claim, issue or matter
therein, if (i) he acted in good faith, and in a manner he reasonably believed
to be in or not opposed to the Company’s best interests; and (ii) with respect
to any criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful.  The Indemnitee shall not be entitled to indemnification in connection
with any Proceeding charging improper personal benefit to the Indemnitee,
whether or not involving action in his official capacity, in which he was judged
liable on the basis that personal benefit was improperly received by him.




5.

Direct and Derivative Actions.  The Indemnitee shall be entitled to the rights
of indemnification provided in this Section 5, by reason of his Corporate
Status, if he is, or is threatened to be made, a party to any Proceeding brought
by a shareholder directly or on behalf of the Company to procure a judgment in
its favor.  Pursuant to this Section, the Indemnitee shall be indemnified
against Expenses actually and reasonably incurred by him or on his behalf in
connection with such Proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company unless the Delaware Court of Chancery or the court in which such
Proceeding was





3







--------------------------------------------------------------------------------







brought shall determine upon application that, despite the adjudication of
liability but in view of all of the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnification for such Expenses which the
Delaware Court of Chancery or such other court shall deem proper.




The Indemnitee shall not be entitled to the rights of indemnification provided
in this Section 5, by reason of his Corporate Status, if he is, or is threatened
to be made, a party to any Proceeding brought by the Company against Indemnitee,
or files any claim against the Company in a Proceeding.




6.

Indemnification for Expenses of a Witness.  Notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.




7.

Advancement or Reimbursement of Expenses.  The Company shall advance or
reimburse all reasonable Expenses incurred by or on behalf of the Indemnitee in
connection with any Proceeding within 20 working days after the receipt by the
Company of a statement or statements from the Indemnitee requesting such
advance, advances or reimbursement from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred or to be incurred by the Indemnitee
including providing detailed invoices from attorneys and other parties (unless
an advance retainer).




The Indemnitee understands and agrees that the undertaking required by this
Section 7(ii) shall be an unlimited general obligation of the Indemnitee.




8.

Indemnification Procedure.




(a)

To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that the
Indemnitee has requested indemnification.




(b)

Upon written request by the Indemnitee for indemnification pursuant to Section
9(a) hereof, a determination, if required by applicable law, with respect to the
Indemnitee’s entitlement thereto shall be made in good faith and within a timely
manner (i) by the Board by a majority vote of a quorum consisting of
Disinterested Directors; or (ii) if a quorum cannot be obtained or, even if
attainable, a quorum of Disinterested Directors so directs, by (a) Independent
Counsel in a written opinion; or (b) by the shareholders of the Company.  If it
is determined that the Indemnitee is entitled to indemnification, payment to the
Indemnitee shall be made within 10 working days after such determination. The
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon





4







--------------------------------------------------------------------------------







reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination.




9.

Presumptions and Effect of Certain Proceedings.




(a)

If a Change of Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, and following the
procedures in Section 9, as applicable, it shall be presumed that the Indemnitee
is entitled to indemnification under this Agreement if the Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.




(b)

If the Indemnitee’s right to indemnification shall not have been made within 30
days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 30-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of Section 10(b)
shall not apply (i) if the determination of entitlement to indemnification is to
be made by the shareholders pursuant to Section 9(b) of this Agreement and if
(A) within 15 days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
shareholders for their consideration at an annual meeting thereof to be held
within 75 days after such receipt and such determination is made thereat, or (B)
a special meeting of shareholders is called within 15 days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within 60 days after having been so called and such determination is
made thereat, or (ii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(b) of this Agreement.




(c)

The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not (except as otherwise expressly provided in this Agreement)
of itself adversely affect the right of the Indemnitee to indemnification or
create a presumption that the Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, that the
Indemnitee had reasonable cause to believe that his conduct was unlawful.








5







--------------------------------------------------------------------------------







10.

Remedies of the Indemnitee.




(a)

In the event that (i) a determination is made pursuant to Section 9 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(b) of this Agreement and
such determination shall not have been made and delivered in a written opinion
within 90 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 5 of this
Agreement within 10 days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within 10 days after a
determination has been made that the Indemnitee is entitled to indemnification
or such determination is deemed to have been made pursuant to Section 9 or 10 of
this Agreement, the Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of his entitlement to such indemnification or advancement or
reimbursement of Expenses.  The Indemnitee shall commence such proceeding
seeking an adjudication within 180 days following the date on which the
Indemnitee first has the right to commence such proceeding pursuant to this
Section 10(a).




(b)

In the event that a determination shall have been made pursuant to Section 9 of
this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 10 shall be conducted in
all respects as a de novo trial on the merits and the Indemnitee shall not be
prejudiced by reason of that adverse determination.  If a Change of Control
shall have occurred, in any judicial proceeding commenced pursuant to this
Section 10, the Company shall have the burden of proving the Indemnitee is not
entitled to indemnification or advancement or reimbursement of Expenses, as the
case may be.




(c)

If a determination shall have been made or deemed to have been made pursuant to
Section 8 or 9 of this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 10, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.




(d)

The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 10 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.




(e)

In the event that the Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Agreement, the Indemnitee shall be entitled to recover from the Company,
and shall be indemnified by the Company against, any and all Expenses (of the
types described in the definition of Expenses in Section 1 of this Agreement)
actually and reasonably incurred by him





6







--------------------------------------------------------------------------------







in such judicial adjudication, but only if he prevails therein.  If it shall be
determined in said judicial adjudication that the Indemnitee is entitled to
receive part but not all of the indemnification or advancement of Expenses
sought, the Expenses incurred by the Indemnitee in connection with such judicial
adjudication shall be appropriately prorated.




11.

Non-Exclusivity; Survival of Rights; Insurance; Subrogation.




(a)

The rights of indemnification and to receive advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Articles of
Incorporation, the Bylaws, any agreement, a vote of shareholders or a resolution
of directors, or otherwise.  No amendment, alteration or repeal of this
Agreement or any provision hereof shall be effective as to any Indemnitee with
respect to any action taken or omitted by such Indemnitee in his Corporate
Status prior to such amendment, alteration or repeal.




(b)

To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, the Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies.




(c)

In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.




(d)

The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.




(e)

The Company may, to the full extent authorized by law, create a trust fund,
grant a security interest and/or use other means (including, without limitation,
letters of credit, surety bonds and other similar arrangements) to ensure the
payment of such amounts as may become necessary to effect indemnification
provided hereunder.




12.

Duration of Agreement.  This Agreement shall continue until and terminate upon
the later of:  (a) six years after the date that the Indemnitee shall have
ceased to serve as a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which the Indemnitee served at the request of
the Company; or (b) the final termination of all pending Proceedings in respect
of which the Indemnitee is granted rights of indemnification or advancement or





7







--------------------------------------------------------------------------------







reimbursement of Expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to Section 11 of this Agreement relating thereto.  




13.

Exceptions to Indemnification Rights.  Notwithstanding any other provision of
this Agreement, except for Indemnification or advancement of Expenses in a
Proceeding to enforce or claim therein to enforce the provisions of that
Agreement, the Indemnitee shall not be entitled to Indemnification or
advancement of Expenses with respect to any Proceeding, or any claim therein,
brought or made by him against the Company or the Company against the
Indemnitee; except as provided in the Company’s Certificate of Incorporation.
 Provided further that no right of indemnification under the provisions set
forth herein shall be available to the Indemnitee unless within 15 days after
the later of (i) the filing of or (ii) learning of any such Proceeding he shall
have offered the Company in writing the opportunity to handle and defend such
Proceeding at its own expense.




14.

Gender.  Use of the masculine pronoun shall be deemed to include usage of the
feminine pronoun where appropriate.




15.

Successors.  Subject to the provisions of this Agreement, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, successors and assigns.




16.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




17.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




18.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




19.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressee in person, by Federal Express or similar
receipted delivery, or by email delivery as follows:




The Company:

Aspen Group, Inc.

276 Fifth Avenue

New York, NY 10001

Attention: Mr. Michael Mathews

Email: ________________________




with a copy to:

Michael D. Harris, Esq.

Nason, Yeager, Gerson, Harris & Fumero, P.A.

3001 PGA Boulevard, Suite 305





8







--------------------------------------------------------------------------------







Palm Beach Gardens, FL 33410

Email: _________________________




To the Indemnitee:

Robert Alessi

___________________________

___________________________

_____________________




With a copy to:




or to such other address as either of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
delivery in person or by mailing.




20.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding relating to this Agreement is
filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.




21.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




22.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Delaware
without regard to choice of law considerations.  




23.

Arbitration.  Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York County, New York (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect.  In any such
arbitration proceeding the parties agree to provide all discovery deemed
necessary by the arbitrator.  The decision and award made by the arbitrator
shall be final, binding and conclusive on all parties hereto for all purposes,
and judgment may be entered thereon in any court having jurisdiction thereof.




24.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




[Signature Page To Follow]





9







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year indicated below.




 

 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Date

 

 

Michael Mathews

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Date

 

 

Robert Alessi































10





